If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re HAMPTON, Minors.                                               June 23, 2022

                                                                     No. 359137
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 2020-000797-NA


Before: LETICA, P.J., and K. F. KELLY and RIORDAN, JJ.

PER CURIAM.

        Respondent father appeals as of right the trial court’s order terminating his parental rights
to his minor children, CRH and HMH, under MCL 712A.19b(3)(b)(i), (g), (j), (k)(ii), and (k)(ix).
We affirm.

                      I. BASIC FACTS AND PROCEDURAL HISTORY

         When HMH was approximately seven years old, she laid down on the couch to watch a
movie with respondent. Respondent pretended to be asleep but moved his hand underneath
HMH’s clothing and engaged in digital-vaginal penetration. HMH was confused and
uncomfortable with what happened and wiggled free from respondent’s grip. In a separate
incident, HMH was seated on respondent’s lap in a rocking chair. Again, respondent pretended to
fall asleep but moved his hand underneath HMH’s clothing and digitally penetrated her before she
was able to wiggle free. A third act of digital penetration occurred in HMH’s room when
respondent clipped her toenails.

        The family moved to a different residence when HMH was approximately 10 years old. In
this home, HMH was taking a shower in the bathroom when she saw respondent’s phone propped
up on a soap dish with its camera facing her. HMH picked up the phone and found that it was
recording her. HMH advised respondent that she found the phone. Respondent acted surprised,
took the phone, and indicated that he deleted any video. On a second occasion, HMH saw the
water in her fish tank moving just after respondent left her room. HMH discovered that
respondent’s work phone was plugged into the wall near the fish tank. When she went over to
pick up the phone, she saw that the phone was on a FaceTime call, but the caller hung up. A short
time later, respondent texted HMH, advised that he left his work phone in her room, and asked her
to put the phone on the dining room table.


                                                -1-
       At night, HMH would sleep with her cat. It was common for HMH to wake up at night
and find respondent in her room holding up her covers. And on one occasion, respondent had his
phone propped up on HMH’s blanket. If respondent saw that HMH woke up, he would pet the cat
or go do something else. On one night, HMH was wearing a nightshirt and underwear when she
saw respondent’s camera phone flash and observed that the camera was recording her private area.

       Respondent and HMH’s mother separated, and respondent moved into his own home. In
March 2020, HMH spent the night at his home, and respondent insisted that she cuddle with him.
That evening, respondent poked HMH in the back with his private area. For the next visit,
respondent allowed HMH’s friend to spend the night. Respondent gave both girls alcohol.
Respondent did not allow HMH and her friend to share an air mattress but had HMH sleep with
him. Respondent engaged in penile-vaginal penetration with HMH. HMH recalled another
instance where she became so intoxicated that she vomited and could not bathe herself.
Respondent bathed HMH and again engaged in digital penetration.

        In May 2020, respondent visited the family home when a fight occurred. He banged his
head on the bathroom door and put a hole in it. HMH told respondent that he was acting crazy.
Respondent physically struck HMH on her face. HMH and her mother locked themselves in the
bathroom. After respondent left, HMH and her mother got in the car to go to the store. At that
time, HMH disclosed the sexual abuse that occurred. HMH’s mother then took her to the police
station and reported the abuse.

        Children’s Protective Services (CPS) received the report that respondent had been sexually
abusing HMH since she was about seven years old. Given the severity of these allegations,
petitioner, the Department of Health and Human Services (DHHS), filed an original permanent
custody petition requesting termination of respondent’s parental rights to CRH and HMH. In
March 2020, the CPS worker testified regarding the investigation into respondent’s drinking and
sexual abuse. The trial court authorized the petition, ordered the children’s removal from
respondent, and found that reasonable efforts to reunify were not required. Despite the COVID
pandemic, respondent requested an in-person bench trial for adjudication.

       In October 2021, the bench trial occurred, and all parties and witnesses physically appeared
except respondent. Rather, respondent joined the proceedings through Zoom during cross-
examination of HMH. After delineating the abuse, HMH testified that she never wanted to see
respondent again and asked the trial court to terminate respondent’s parental rights. Additionally,
CRH testified that he was not sexually abused by respondent. However, he was physically struck
by respondent and was afraid of respondent in light of what happened to HMH. CRH also did not
want to have any contact with respondent.

        Following the testimony of HMH and CRH, the trial court found by a preponderance of
evidence that it had jurisdiction over HMH and CRH under MCL 712A.2(b)(1) and (2). It also
found by clear and convincing evidence that termination of respondent’s parental rights to both
HMH and CRH was proper under MCL 712A.19b(3)(b)(i), (g), (j), (k)(ii), and (k)(ix). Finally, the
trial court determined that termination was in the best interests of both HMH and CRH because
respondent had irreparably damaged his parental relationship with them and because both HMH




                                                -2-
and CRH had testified that they wished to have no further contact with respondent. This appeal
followed.

                                           II. ANALYSIS

       Respondent contends that the trial court clearly erred in terminating his parental rights
because DHHS failed to present clear and convincing evidence to support the statutory grounds.1
We disagree.

         To terminate parental rights, the trial court must find by clear and convincing evidence that
at least one of the statutory grounds for termination expressed in MCL 712A.19b(3) has been
established. In re Mota, 334 Mich App 300, 320; 964 NW2d 881 (2020) (citation omitted). A
challenge to the trial court’s finding that a statutory ground for termination was established is
reviewed for clear error. Id. A finding is clearly erroneous when there is some evidence to support
it, but a review of the entire record, leaves the reviewing court with the definite and firm conviction
that the trial court made a mistake. Id.

       The trial court found that MCL 712A.19b(3)(b)(i) was established, and it states:

       (3) The court may terminate a parent’s parental rights to a child if the court finds,
       by clear and convincing evidence, 1 or more of the following:

                                               * * *

       (b) The child or a sibling of the child has suffered physical injury or physical or
       sexual abuse under 1 or more of the following circumstances:

       (i) The parent’s act caused the physical injury or physical or sexual abuse and the
       court finds that there is a reasonable likelihood that the child will suffer from injury
       or abuse in the foreseeable future if placed in the parent’s home.

“Only one statutory ground need be established by clear and convincing evidence to terminate a
respondent’s parental rights, even if the court erroneously found sufficient evidence under other
statutory grounds.” In re Ellis, 294 Mich App 30, 32; 817 NW2d 111 (2011). Regard is given to
the trial court’s special opportunity to determine the credibility of the witnesses who appeared
before it. Id. at 33. We conclude that there was clear and convincing evidence to support
MCL 712A.19b(3)(b)(i), and the trial court did not clearly err in its determination. In re Mota,
334 Mich App at 320.




1
  Respondent alleged in his statement of question presented that the trial court clearly erred in
assuming jurisdiction. However, in his discussion of the issue, he failed to raise any argument or
authority to challenge jurisdiction. Accordingly, this challenge was abandoned. See People v
Payne, 285 Mich App 181, 195; 774 NW2d 714 (2009).


                                                 -3-
        To establish MCL 712A.19b(3)(b)(i), DHHS had to demonstrate that respondent sexually
abused HMH and that there was a reasonable likelihood that HMH would suffer injury or abuse in
the foreseeable future if placed in the respondent’s home. In re Sours, 459 Mich 624, 634-635;
593 NW2d 520 (1999).

        The trial court did not clearly err in determining that petitioner presented clear and
convincing evidence to establish that respondent sexually abused HMH. At trial, HMH testified
that respondent began to sexually abuse her when she was only seven years old. This abuse began
as fondling and accelerated to digital penetration. In addition to this abuse, respondent exploited
HMH by recording her in states of undress or at vulnerable times such as when she was sleeping.
When respondent moved into his own home, he provided HMH, an underage minor, with alcohol.
Respondent engaged in penile and digital penetration with HMH after she was intoxicated.
Additionally, the siblings testified that respondent physically abused them. HMH described that
respondent acted erratically and violently and struck her when she told him that he was acting
crazy. CRH further advised that respondent physically hit him. CRH expressed his fear of
respondent particularly in light of the abuse of HMH. The siblings did not want to have any contact
with respondent and requested that respondent’s parental rights be terminated. Thus, the trial court
also did not clearly err in finding that petitioner had shown there was a reasonable likelihood that
HMH and CRH would suffer injury or abuse in the foreseeable future if placed in the respondent’s
home in light of the duration and severity of the abuse.

          On appeal, respondent does not dispute the substance of HMH’s testimony. Rather,
respondent contends that clear and convincing evidence was not presented because of the failure
to present physical or corroborating evidence of sexual abuse. However, in the context of criminal
trials, a defendant may be convicted on a victim’s uncorroborated testimony alone. MCL 750.520h
(“The testimony of a victim need not be corroborated in prosecutions under sections 520b to
520g.”). Indeed, the appropriate inquiry is not whether there were other types of supporting
evidence that could have been presented, but rather, whether petitioner presented sufficient
credible evidence to support the statutory grounds. We defer to the trial court’s special opportunity
to determine the credibility of the witnesses presented by petitioner. In re Ellis, 294 Mich App at
33. Accordingly, respondent’s challenge to evidence that could have been presented is unavailing.
DHHS was not required to provide corroborating evidence, and the trial court was entitled to find
that the credible evidence presented established the statutory grounds. Thus, the trial court did not




                                                -4-
clearly err in finding that the children’s testimony               was    credible    to   establish
MCL 712A.19b(3)(b)(i) as well as the other statutory grounds.2

       Affirmed.



                                                            /s/ Anica Letica
                                                            /s/ Kirsten Frank Kelly
                                                            /s/ Michael J. Riordan




2
  Although we need not address the remaining statutory grounds cited by the trial court, we note
that the evidence further supported MCL 712A.19b(3)(g), (j), (k)(ii) and (k)(ix). Respondent does
not contest the trial court’s best interests determination. However, once a statutory ground for
termination has been established, the trial court must conclude that termination of parental rights
is in the child’s best interests before it can terminate parental rights. MCL 712A.19b(5); In re
Olive/Metts, 297 Mich App 35, 40; 823 NW2d 144 (2012). A trial court’s decision regarding a
child’s best interests is also reviewed for clear error. In re Laster, 303 Mich App 485, 496; 845
NW2d 540 (2013). For purposes of completeness, we conclude that the trial court did not clearly
err in finding that termination of parental rights was in the children’s best interests. Respondent
sexually and physically abused HMH, furnished alcohol to at least one of his children, and
physically hit CRH. Both children testified that they wanted no further contact with respondent
due to his abuse.


                                               -5-